Exhibit 10.40

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUED UPON ITS
EXERCISE ARE SUBJECT TO THE RESTRICTIONS ON
TRANSFER SET FORTH IN SECTION 5 OF THIS WARRANT

Warrant No. [   ]

Number of Shares: [           ]
(subject to adjustment)

Date of Issuance: [           ], 2006

Original Issue Date (as defined in subsection 2(a)): [           ], 2006

 

 

Senesco Technologies, Inc.

Common Stock Purchase Warrant

(Void after [           ], 2011(1))

Senesco Technologies, Inc., a Delaware corporation (the “Company”), for value
received, hereby certifies that [           ], or its registered assigns (the
“Registered Holder”), is entitled, subject to the terms and conditions set forth
below, to purchase from the Company, at any time or from time to time on or
after [           ](2) and on or before 5:00 p.m. (New York time) on
[           ], 2011, [           ](3) shares of Common Stock, $0.01 par value
per share, of the Company (“Common Stock”), at a purchase price of $1.18 per
share.  The shares purchasable upon exercise of this Warrant, and the purchase
price per share, each as adjusted from time to time pursuant to the provisions
of this Warrant, are hereinafter referred to as the “Warrant Shares” and the
“Purchase Price,” respectively.  This Warrant is one of a series of Warrants
issued by the Company in connection with a private placement of Common Stock and
of like tenor, except as to the number of shares of Common Stock subject thereto
(collectively, the “Company Warrants”).


1.             EXERCISE.


(A)           EXERCISE FOR CASH.  THE REGISTERED HOLDER MAY, AT ITS OPTION,
ELECT TO EXERCISE THIS WARRANT, IN WHOLE OR IN PART AND AT ANY TIME OR FROM TIME
TO TIME, BY SURRENDERING THIS WARRANT, WITH THE PURCHASE FORM APPENDED HERETO AS
EXHIBIT I DULY EXECUTED BY OR ON BEHALF OF THE REGISTERED HOLDER, AT THE
PRINCIPAL OFFICE OF THE COMPANY, OR AT SUCH OTHER OFFICE OR AGENCY AS THE
COMPANY MAY DESIGNATE, ACCOMPANIED BY PAYMENT IN FULL, IN LAWFUL MONEY OF THE
UNITED STATES, OF THE PURCHASE PRICE PAYABLE IN RESPECT OF THE NUMBER OF WARRANT
SHARES PURCHASED UPON SUCH EXERCISE.  A FACSIMILE SIGNATURE OF THE REGISTERED
HOLDER ON THE PURCHASE FORM SHALL BE SUFFICIENT FOR PURPOSES OF EXERCISING THIS
WARRANT, PROVIDED THAT THE COMPANY RECEIVES THE REGISTERED HOLDER’S ORIGINAL
SIGNATURE WITHIN THREE (3) BUSINESS DAYS THEREAFTER.

--------------------------------------------------------------------------------

(1) Fifth anniversary of closing date.

(2) Six months and 1 day after Closing date.

(3) 50% of the common stock purchased by such Purchaser pursuant to the
Securities Purchase Agreement.


--------------------------------------------------------------------------------





(B)           EXERCISE DATE.  EACH EXERCISE OF THIS WARRANT SHALL BE DEEMED TO
HAVE BEEN EFFECTED IMMEDIATELY PRIOR TO THE CLOSE OF BUSINESS ON THE DAY ON
WHICH THIS WARRANT SHALL HAVE BEEN SURRENDERED TO THE COMPANY AS PROVIDED IN
SUBSECTION 1(A) ABOVE (THE “EXERCISE DATE”).  AT SUCH TIME, THE PERSON OR
PERSONS IN WHOSE NAME OR NAMES ANY CERTIFICATES FOR WARRANT SHARES SHALL BE
ISSUABLE UPON SUCH EXERCISE AS PROVIDED IN SUBSECTION 1(D) BELOW SHALL BE DEEMED
TO HAVE BECOME THE HOLDER OR HOLDERS OF RECORD OF THE WARRANT SHARES REPRESENTED
BY SUCH CERTIFICATES.


(C)           ISSUANCE OF CERTIFICATES.  AS SOON AS PRACTICABLE AFTER THE
EXERCISE OF THIS WARRANT IN WHOLE OR IN PART, AND IN ANY EVENT WITHIN 10 DAYS
THEREAFTER, THE COMPANY, AT ITS EXPENSE, WILL CAUSE TO BE ISSUED IN THE NAME OF,
AND DELIVERED TO, THE REGISTERED HOLDER, OR AS THE REGISTERED HOLDER (UPON
PAYMENT BY THE REGISTERED HOLDER OF ANY APPLICABLE TRANSFER TAXES) MAY DIRECT:


(I)            A CERTIFICATE OR CERTIFICATES FOR THE NUMBER OF FULL WARRANT
SHARES TO WHICH THE REGISTERED HOLDER SHALL BE ENTITLED UPON SUCH EXERCISE PLUS,
IN LIEU OF ANY FRACTIONAL SHARE TO WHICH THE REGISTERED HOLDER WOULD OTHERWISE
BE ENTITLED, CASH IN AN AMOUNT DETERMINED PURSUANT TO SECTION 3 HEREOF; AND


(II)           IN CASE SUCH EXERCISE IS IN PART ONLY, A NEW WARRANT OR WARRANTS
(DATED THE DATE HEREOF) OF LIKE TENOR, CALLING IN THE AGGREGATE ON THE FACE OR
FACES THEREOF FOR THE NUMBER OF WARRANT SHARES EQUAL (WITHOUT GIVING EFFECT TO
ANY ADJUSTMENT THEREIN) TO THE NUMBER OF SUCH SHARES CALLED FOR ON THE FACE OF
THIS WARRANT MINUS THE NUMBER OF WARRANT SHARES FOR WHICH THIS WARRANT WAS SO
EXERCISED.


2.             ADJUSTMENTS.


(A)           ADJUSTMENT FOR STOCK SPLITS AND COMBINATIONS.  IF THE COMPANY
SHALL AT ANY TIME OR FROM TIME TO TIME AFTER THE DATE ON WHICH THIS WARRANT WAS
FIRST ISSUED (OR, IF THIS WARRANT WAS ISSUED UPON PARTIAL EXERCISE OF, OR IN
REPLACEMENT OF, ANOTHER WARRANT OF LIKE TENOR, THEN THE DATE ON WHICH SUCH
ORIGINAL WARRANT WAS FIRST ISSUED) (EITHER SUCH DATE BEING REFERRED TO AS THE
“ORIGINAL ISSUE DATE”) EFFECT A SUBDIVISION OF THE OUTSTANDING COMMON STOCK, THE
PURCHASE PRICE THEN IN EFFECT IMMEDIATELY BEFORE THAT SUBDIVISION SHALL BE
PROPORTIONATELY DECREASED.  IF THE COMPANY SHALL AT ANY TIME OR FROM TIME TO
TIME AFTER THE ORIGINAL ISSUE DATE COMBINE THE OUTSTANDING SHARES OF COMMON
STOCK, THE PURCHASE PRICE THEN IN EFFECT IMMEDIATELY BEFORE THE COMBINATION
SHALL BE PROPORTIONATELY INCREASED.  ANY ADJUSTMENT UNDER THIS PARAGRAPH SHALL
BECOME EFFECTIVE AT THE CLOSE OF BUSINESS ON THE DATE THE SUBDIVISION OR
COMBINATION BECOMES EFFECTIVE.


(B)           ADJUSTMENT FOR CERTAIN DIVIDENDS AND DISTRIBUTIONS.  IN THE EVENT
THE COMPANY AT ANY TIME, OR FROM TIME TO TIME AFTER THE ORIGINAL ISSUE DATE
SHALL MAKE OR ISSUE, OR FIX A RECORD DATE FOR THE DETERMINATION OF HOLDERS OF
COMMON STOCK ENTITLED TO RECEIVE, A DIVIDEND OR OTHER DISTRIBUTION PAYABLE IN
ADDITIONAL SHARES OF COMMON STOCK, THEN AND IN EACH SUCH EVENT THE PURCHASE
PRICE THEN IN EFFECT IMMEDIATELY BEFORE SUCH EVENT SHALL BE DECREASED AS OF THE
TIME OF SUCH ISSUANCE OR, IN THE EVENT SUCH A RECORD DATE SHALL HAVE BEEN FIXED,
AS OF THE CLOSE OF BUSINESS ON SUCH RECORD DATE, BY MULTIPLYING THE PURCHASE
PRICE THEN IN EFFECT BY A FRACTION:

2


--------------------------------------------------------------------------------




(1)           THE NUMERATOR OF WHICH SHALL BE THE TOTAL NUMBER OF SHARES OF
COMMON STOCK ISSUED AND OUTSTANDING IMMEDIATELY PRIOR TO THE TIME OF SUCH
ISSUANCE OR THE CLOSE OF BUSINESS ON SUCH RECORD DATE, AND

(2)           THE DENOMINATOR OF WHICH SHALL BE THE TOTAL NUMBER OF SHARES OF
COMMON STOCK ISSUED AND OUTSTANDING IMMEDIATELY PRIOR TO THE TIME OF SUCH
ISSUANCE OR THE CLOSE OF BUSINESS ON SUCH RECORD DATE PLUS THE NUMBER OF SHARES
OF COMMON STOCK ISSUABLE IN PAYMENT OF SUCH DIVIDEND OR DISTRIBUTION;

provided, however, that if such record date shall have been fixed and such
dividend is not fully paid or if such distribution is not fully made on the date
fixed therefor, the Purchase Price shall be recomputed accordingly as of the
close of business on such record date and thereafter the Purchase Price shall be
adjusted pursuant to this paragraph as of the time of actual payment of such
dividends or distributions.


(C)           ADJUSTMENT IN NUMBER OF WARRANT SHARES.  WHEN ANY ADJUSTMENT IS
REQUIRED TO BE MADE IN THE PURCHASE PRICE PURSUANT TO SUBSECTIONS 2(A) OR 2(B),
THE NUMBER OF WARRANT SHARES PURCHASABLE UPON THE EXERCISE OF THIS WARRANT SHALL
BE CHANGED TO THE NUMBER DETERMINED BY DIVIDING (I) AN AMOUNT EQUAL TO THE
NUMBER OF SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT IMMEDIATELY PRIOR TO
SUCH ADJUSTMENT, MULTIPLIED BY THE PURCHASE PRICE IN EFFECT IMMEDIATELY PRIOR TO
SUCH ADJUSTMENT, BY (II) THE PURCHASE PRICE IN EFFECT IMMEDIATELY AFTER SUCH
ADJUSTMENT.


(D)               ADJUSTMENTS FOR OTHER DIVIDENDS AND DISTRIBUTIONS.  IN THE
EVENT THE COMPANY AT ANY TIME OR FROM TIME TO TIME AFTER THE ORIGINAL ISSUE DATE
SHALL MAKE OR ISSUE, OR FIX A RECORD DATE FOR THE DETERMINATION OF HOLDERS OF
COMMON STOCK ENTITLED TO RECEIVE, A DIVIDEND OR OTHER DISTRIBUTION PAYABLE IN
SECURITIES OF THE COMPANY (OTHER THAN SHARES OF COMMON STOCK) OR IN CASH OR
OTHER PROPERTY (OTHER THAN REGULAR CASH DIVIDENDS PAID OUT OF EARNINGS OR EARNED
SURPLUS, DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES), THEN AND IN EACH SUCH EVENT PROVISION SHALL BE MADE SO THAT THE
REGISTERED HOLDER SHALL RECEIVE UPON EXERCISE HEREOF, IN ADDITION TO THE NUMBER
OF SHARES OF COMMON STOCK ISSUABLE HEREUNDER, THE KIND AND AMOUNT OF SECURITIES
OF THE COMPANY, CASH OR OTHER PROPERTY WHICH THE REGISTERED HOLDER WOULD HAVE
BEEN ENTITLED TO RECEIVE HAD THIS WARRANT BEEN EXERCISED ON THE DATE OF SUCH
EVENT AND HAD THE REGISTERED HOLDER THEREAFTER, DURING THE PERIOD FROM THE DATE
OF SUCH EVENT TO AND INCLUDING THE EXERCISE DATE, RETAINED ANY SUCH SECURITIES
RECEIVABLE DURING SUCH PERIOD, GIVING APPLICATION TO ALL ADJUSTMENTS CALLED FOR
DURING SUCH PERIOD UNDER THIS SECTION 2 WITH RESPECT TO THE RIGHTS OF THE
REGISTERED HOLDER.


(E)               ADJUSTMENT FOR REORGANIZATION.  IF THERE SHALL OCCUR ANY
REORGANIZATION, RECAPITALIZATION, RECLASSIFICATION, CONSOLIDATION OR MERGER
INVOLVING THE COMPANY IN WHICH THE COMMON STOCK IS CONVERTED INTO OR EXCHANGED
FOR SECURITIES, CASH OR OTHER PROPERTY (OTHER THAN A TRANSACTION COVERED BY
SUBSECTIONS 2(A), 2(B) OR 2(D)) (COLLECTIVELY, A “REORGANIZATION”), THEN,
FOLLOWING SUCH REORGANIZATION, THE REGISTERED HOLDER SHALL RECEIVE UPON EXERCISE
HEREOF THE KIND AND AMOUNT OF SECURITIES, CASH OR OTHER PROPERTY WHICH THE
REGISTERED HOLDER WOULD HAVE BEEN ENTITLED TO RECEIVE PURSUANT TO SUCH
REORGANIZATION IF SUCH EXERCISE HAD TAKEN PLACE IMMEDIATELY PRIOR TO SUCH
REORGANIZATION.  NOTWITHSTANDING THE FOREGOING SENTENCE, IF (X) THERE SHALL
OCCUR ANY REORGANIZATION IN WHICH THE COMMON STOCK IS CONVERTED INTO OR
EXCHANGED FOR ANYTHING

3


--------------------------------------------------------------------------------





OTHER THAN SOLELY EQUITY SECURITIES, AND (Y) THE COMMON STOCK OF THE ACQUIRING
OR SURVIVING COMPANY IS PUBLICLY TRADED, THEN, AS PART OF SUCH REORGANIZATION,
(I) THE REGISTERED HOLDER SHALL HAVE THE RIGHT THEREAFTER TO RECEIVE UPON THE
EXERCISE HEREOF SUCH NUMBER OF SHARES OF COMMON STOCK OF THE ACQUIRING OR
SURVIVING COMPANY AS IS DETERMINED BY MULTIPLYING (A) THE NUMBER OF SHARES OF
COMMON STOCK SUBJECT TO THIS WARRANT IMMEDIATELY PRIOR TO SUCH REORGANIZATION BY
(B) A FRACTION, THE NUMERATOR OF WHICH IS THE FAIR MARKET VALUE PER SHARE OF
COMMON STOCK AS OF THE EFFECTIVE DATE OF SUCH REORGANIZATION, AS DETERMINED
BELOW, AND THE DENOMINATOR OF WHICH IS THE FAIR MARKET VALUE PER SHARE OF COMMON
STOCK OF THE ACQUIRING OR SURVIVING COMPANY AS OF THE EFFECTIVE DATE OF SUCH
TRANSACTION, AS DETERMINED IN GOOD FAITH BY THE BOARD (USING THE PRINCIPLES SET
FORTH BELOW TO THE EXTENT APPLICABLE), AND (II) THE EXERCISE PRICE PER SHARE OF
COMMON STOCK OF THE ACQUIRING OR SURVIVING COMPANY SHALL BE THE PURCHASE PRICE
DIVIDED BY THE FRACTION REFERRED TO IN CLAUSE (B) ABOVE.  IN ANY SUCH CASE,
APPROPRIATE ADJUSTMENT (AS DETERMINED IN GOOD FAITH BY THE BOARD) SHALL BE MADE
IN THE APPLICATION OF THE PROVISIONS SET FORTH HEREIN WITH RESPECT TO THE RIGHTS
AND INTERESTS THEREAFTER OF THE REGISTERED HOLDER, TO THE END THAT THE
PROVISIONS SET FORTH IN THIS SECTION 2 (INCLUDING PROVISIONS WITH RESPECT TO
CHANGES IN AND OTHER ADJUSTMENTS OF THE PURCHASE PRICE) SHALL THEREAFTER BE
APPLICABLE, AS NEARLY AS REASONABLY MAY BE, IN RELATION TO ANY SECURITIES, CASH
OR OTHER PROPERTY THEREAFTER DELIVERABLE UPON THE EXERCISE OF THIS WARRANT.

THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK SHALL BE DETERMINED AS FOLLOWS:

(1)           IF THE COMMON STOCK IS LISTED ON A NATIONAL SECURITIES EXCHANGE,
THE NASDAQ STOCK MARKET, INC. (“NASDAQ”) OR ANOTHER NATIONALLY RECOGNIZED
TRADING SYSTEM AS OF THE EXERCISE DATE, THE FAIR MARKET VALUE PER SHARE OF
COMMON STOCK SHALL BE DEEMED TO BE THE REPORTED CLOSING PRICE PER SHARE OF
COMMON STOCK THEREON ON THE TRADING DAY IMMEDIATELY PRECEDING THE EXERCISE DATE
(PROVIDED THAT IF NO SUCH PRICE IS REPORTED ON SUCH DAY, THE FAIR MARKET VALUE
PER SHARE OF COMMON STOCK SHALL BE DETERMINED PURSUANT TO CLAUSE (2) BELOW).

(2)           IF THE COMMON STOCK IS NOT LISTED ON A NATIONAL SECURITIES
EXCHANGE, NASDAQ OR ANOTHER NATIONALLY RECOGNIZED TRADING SYSTEM AS OF THE
EXERCISE DATE, THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK SHALL BE DEEMED
TO BE THE AMOUNT MOST RECENTLY DETERMINED BY THE BOARD OF DIRECTORS OF THE
COMPANY (THE “BOARD”) TO REPRESENT THE FAIR MARKET VALUE PER SHARE OF THE COMMON
STOCK (INCLUDING WITHOUT LIMITATION A DETERMINATION FOR PURPOSES OF GRANTING
COMMON STOCK OPTIONS OR ISSUING COMMON STOCK UNDER ANY PLAN, AGREEMENT OR
ARRANGEMENT WITH EMPLOYEES OF THE COMPANY); AND, UPON REQUEST OF THE REGISTERED
HOLDER, THE BOARD (OR A REPRESENTATIVE THEREOF) SHALL, AS PROMPTLY AS REASONABLY
PRACTICABLE BUT IN ANY EVENT NOT LATER THAN 10 DAYS AFTER SUCH REQUEST, NOTIFY
THE REGISTERED HOLDER OF THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK AND
FURNISH THE REGISTERED HOLDER WITH REASONABLE DOCUMENTATION OF THE BOARD’S
DETERMINATION OF SUCH FAIR MARKET VALUE.  NOTWITHSTANDING THE FOREGOING, IF THE
BOARD HAS NOT MADE SUCH A DETERMINATION WITHIN THE THREE-MONTH PERIOD PRIOR TO
THE EXERCISE DATE, THEN THE BOARD SHALL MAKE, AND SHALL PROVIDE OR CAUSE TO BE
PROVIDED TO THE REGISTERED HOLDER NOTICE OF, A DETERMINATION OF THE FAIR MARKET
VALUE PER SHARE OF THE COMMON STOCK WITHIN 15 DAYS OF A REQUEST BY THE
REGISTERED HOLDER THAT IT DO SO.


(F)            CERTIFICATE AS TO ADJUSTMENTS.  UPON THE OCCURRENCE OF EACH
ADJUSTMENT OR READJUSTMENT OF THE PURCHASE PRICE PURSUANT TO THIS SECTION 2, THE
COMPANY AT ITS EXPENSE SHALL, AS PROMPTLY AS REASONABLY PRACTICABLE BUT IN ANY
EVENT NOT LATER THAN 10 DAYS THEREAFTER, COMPUTE

4


--------------------------------------------------------------------------------





SUCH ADJUSTMENT OR READJUSTMENT IN ACCORDANCE WITH THE TERMS HEREOF AND FURNISH
TO THE REGISTERED HOLDER A CERTIFICATE SETTING FORTH SUCH ADJUSTMENT OR
READJUSTMENT (INCLUDING THE KIND AND AMOUNT OF SECURITIES, CASH OR OTHER
PROPERTY FOR WHICH THIS WARRANT SHALL BE EXERCISABLE AND THE PURCHASE PRICE) AND
SHOWING IN DETAIL THE FACTS UPON WHICH SUCH ADJUSTMENT OR READJUSTMENT IS
BASED.  THE COMPANY SHALL, AS PROMPTLY AS REASONABLY PRACTICABLE AFTER THE
WRITTEN REQUEST AT ANY TIME OF THE REGISTERED HOLDER (BUT IN ANY EVENT NOT LATER
THAN 10 DAYS THEREAFTER), FURNISH OR CAUSE TO BE FURNISHED TO THE REGISTERED
HOLDER A CERTIFICATE SETTING FORTH (I) THE PURCHASE PRICE THEN IN EFFECT AND
(II) THE NUMBER OF SHARES OF COMMON STOCK AND THE AMOUNT, IF ANY, OF OTHER
SECURITIES, CASH OR PROPERTY WHICH THEN WOULD BE RECEIVED UPON THE EXERCISE OF
THIS WARRANT.


3.             FRACTIONAL SHARES.  THE COMPANY SHALL NOT BE REQUIRED UPON THE
EXERCISE OF THIS WARRANT TO ISSUE ANY FRACTIONAL SHARES, BUT SHALL PAY THE VALUE
THEREOF TO THE REGISTERED HOLDER IN CASH ON THE BASIS OF THE FAIR MARKET VALUE
PER SHARE OF COMMON STOCK, AS DETERMINED PURSUANT TO SUBSECTION 2(E) ABOVE.


4.             TRANSFERS, ETC.


(A)           THIS WARRANT AND THE WARRANT SHARES SHALL NOT BE SOLD OR
TRANSFERRED UNLESS EITHER (I) THEY FIRST SHALL HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR (II) SUCH SALE OR TRANSFER
SHALL BE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND THE COMPANY
SHALL HAVE BEEN FURNISHED WITH AN OPINION OF LEGAL COUNSEL, REASONABLY
SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH SALE OR TRANSFER IS EXEMPT
FROM THE REGISTRATION REQUIREMENTS OF THE ACT.  NOTWITHSTANDING THE FOREGOING,
NO REGISTRATION OR OPINION OF COUNSEL SHALL BE REQUIRED FOR (I) A TRANSFER BY A
REGISTERED HOLDER WHICH IS AN ENTITY TO A WHOLLY OWNED SUBSIDIARY OF SUCH
ENTITY, A TRANSFER BY A REGISTERED HOLDER WHICH IS A PARTNERSHIP TO A PARTNER OF
SUCH PARTNERSHIP OR A RETIRED PARTNER OF SUCH PARTNERSHIP OR TO THE ESTATE OF
ANY SUCH PARTNER OR RETIRED PARTNER, OR A TRANSFER BY A REGISTERED HOLDER WHICH
IS A LIMITED LIABILITY COMPANY TO A MEMBER OF SUCH LIMITED LIABILITY COMPANY OR
A RETIRED MEMBER OR TO THE ESTATE OF ANY SUCH MEMBER OR RETIRED MEMBER, PROVIDED
THAT THE TRANSFEREE IN EACH CASE AGREES IN WRITING TO BE SUBJECT TO THE TERMS OF
THIS SECTION 4, OR (II) A TRANSFER MADE IN ACCORDANCE WITH RULE 144 UNDER THE
ACT.


(B)           EACH CERTIFICATE REPRESENTING WARRANT SHARES SHALL BEAR A LEGEND
SUBSTANTIALLY IN THE FOLLOWING FORM:

“The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, or any state securities laws and neither the securities
nor any interest therein may not be offered, sold, transferred, pledged or
otherwise disposed of except pursuant to an effective registration under such
act or an exemption from registration, which, in the opinion of counsel
reasonably satisfactory to counsel for this corporation, is available.”

The foregoing legend shall be removed from the certificates representing any
Warrant Shares, at the request of the holder thereof, at such time as they
become eligible for resale pursuant to Rule 144(k) under the Act or at such time
as the Warrant Shares are sold or

5


--------------------------------------------------------------------------------




transferred in accordance with the requirements of a registration statement of
the Company on Form S-3, or such other form as may then be in effect.


(C)           THE COMPANY WILL MAINTAIN A REGISTER CONTAINING THE NAME AND
ADDRESS OF THE REGISTERED HOLDER OF THIS WARRANT.  THE REGISTERED HOLDER MAY
CHANGE ITS ADDRESS AS SHOWN ON THE WARRANT REGISTER BY WRITTEN NOTICE TO THE
COMPANY REQUESTING SUCH CHANGE.


(D)           SUBJECT TO THE PROVISIONS OF SECTION 4 HEREOF, THIS WARRANT AND
ALL RIGHTS HEREUNDER ARE TRANSFERABLE, IN WHOLE OR IN PART, UPON SURRENDER OF
THIS WARRANT WITH A PROPERLY EXECUTED ASSIGNMENT (IN THE FORM OF EXHIBIT II
HERETO) AT THE PRINCIPAL OFFICE OF THE COMPANY (OR, IF ANOTHER OFFICE OR AGENCY
HAS BEEN DESIGNATED BY THE COMPANY FOR SUCH PURPOSE, THEN AT SUCH OTHER OFFICE
OR AGENCY).


5.             NO IMPAIRMENT.  THE COMPANY WILL NOT, BY AMENDMENT OF ITS CHARTER
OR THROUGH ANY REORGANIZATION, TRANSFER OF ASSETS, CONSOLIDATION, MERGER,
DISSOLUTION, ISSUE OR SALE OF SECURITIES OR ANY OTHER VOLUNTARY ACTION, AVOID OR
SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS OF THIS WARRANT,
BUT WILL AT ALL TIMES IN GOOD FAITH ASSIST IN THE CARRYING OUT OF ALL SUCH TERMS
AND IN THE TAKING OF ALL SUCH ACTION AS MAY BE NECESSARY OR APPROPRIATE IN ORDER
TO PROTECT THE RIGHTS OF THE REGISTERED HOLDER AGAINST IMPAIRMENT.


6.             NOTICES OF RECORD DATE, ETC.  IN THE EVENT:


(A)           THE COMPANY SHALL TAKE A RECORD OF THE HOLDERS OF ITS COMMON STOCK
(OR OTHER STOCK OR SECURITIES AT THE TIME DELIVERABLE UPON THE EXERCISE OF THIS
WARRANT) FOR THE PURPOSE OF ENTITLING OR ENABLING THEM TO RECEIVE ANY DIVIDEND
OR OTHER DISTRIBUTION, OR TO RECEIVE ANY RIGHT TO SUBSCRIBE FOR OR PURCHASE ANY
SHARES OF STOCK OF ANY CLASS OR ANY OTHER SECURITIES, OR TO RECEIVE ANY OTHER
RIGHT; OR


(B)           OF ANY CAPITAL REORGANIZATION OF THE COMPANY, ANY RECLASSIFICATION
OF THE COMMON STOCK OF THE COMPANY, ANY CONSOLIDATION OR MERGER OF THE COMPANY
WITH OR INTO ANOTHER CORPORATION, OR ANY TRANSFER OF ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF THE COMPANY; OR


(C)           OF THE VOLUNTARY OR INVOLUNTARY DISSOLUTION, LIQUIDATION OR
WINDING-UP OF THE COMPANY, THEN, AND IN EACH SUCH CASE, THE COMPANY WILL SEND OR
CAUSE TO BE SENT TO THE REGISTERED HOLDER A NOTICE SPECIFYING, AS THE CASE MAY
BE, (I) THE RECORD DATE FOR SUCH DIVIDEND, DISTRIBUTION OR RIGHT, AND THE AMOUNT
AND CHARACTER OF SUCH DIVIDEND, DISTRIBUTION OR RIGHT, OR (II) THE EFFECTIVE
DATE ON WHICH SUCH REORGANIZATION, RECLASSIFICATION, CONSOLIDATION, MERGER,
TRANSFER, DISSOLUTION, LIQUIDATION OR WINDING-UP IS TO TAKE PLACE, AND THE TIME,
IF ANY IS TO BE FIXED, AS OF WHICH THE HOLDERS OF RECORD OF COMMON STOCK (OR
SUCH OTHER STOCK OR SECURITIES AT THE TIME DELIVERABLE UPON THE EXERCISE OF THIS
WARRANT) SHALL BE ENTITLED TO EXCHANGE THEIR SHARES OF COMMON STOCK (OR SUCH
OTHER STOCK OR SECURITIES) FOR SECURITIES OR OTHER PROPERTY DELIVERABLE UPON
SUCH REORGANIZATION, RECLASSIFICATION, CONSOLIDATION, MERGER, TRANSFER,
DISSOLUTION, LIQUIDATION OR WINDING-UP.  SUCH NOTICE SHALL BE SENT AT LEAST 10
DAYS PRIOR TO THE RECORD DATE OR EFFECTIVE DATE FOR THE EVENT SPECIFIED IN SUCH
NOTICE.


7.             RESERVATION OF STOCK.  THE COMPANY WILL AT ALL TIMES RESERVE AND
KEEP AVAILABLE, SOLELY FOR ISSUANCE AND DELIVERY UPON THE EXERCISE OF THIS
WARRANT, SUCH NUMBER OF WARRANT

6


--------------------------------------------------------------------------------





SHARES AND OTHER SECURITIES, CASH AND/OR PROPERTY, AS FROM TIME TO TIME SHALL BE
ISSUABLE UPON THE EXERCISE OF THIS WARRANT.


8.             EXCHANGE OR REPLACEMENT OF WARRANTS.


(A)           UPON THE SURRENDER BY THE REGISTERED HOLDER, PROPERLY ENDORSED, TO
THE COMPANY AT THE PRINCIPAL OFFICE OF THE COMPANY, THE COMPANY WILL, SUBJECT TO
THE PROVISIONS OF SECTION 4 HEREOF, ISSUE AND DELIVER TO OR UPON THE ORDER OF
THE REGISTERED HOLDER, AT THE COMPANY’S EXPENSE, A NEW WARRANT OR WARRANTS OF
LIKE TENOR, IN THE NAME OF THE REGISTERED HOLDER OR AS THE REGISTERED HOLDER
(UPON PAYMENT BY THE REGISTERED HOLDER OF ANY APPLICABLE TRANSFER TAXES) MAY
DIRECT, CALLING IN THE AGGREGATE ON THE FACE OR FACES THEREOF FOR THE NUMBER OF
SHARES OF COMMON STOCK (OR OTHER SECURITIES, CASH AND/OR PROPERTY) THEN ISSUABLE
UPON EXERCISE OF THIS WARRANT.


(B)           UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF
THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF THIS WARRANT AND (IN THE CASE OF
LOSS, THEFT OR DESTRUCTION) UPON DELIVERY OF AN INDEMNITY AGREEMENT (WITH SURETY
IF REASONABLY REQUIRED) IN AN AMOUNT REASONABLY SATISFACTORY TO THE COMPANY, OR
(IN THE CASE OF MUTILATION) UPON SURRENDER AND CANCELLATION OF THIS WARRANT, THE
COMPANY WILL ISSUE, IN LIEU THEREOF, A NEW WARRANT OF LIKE TENOR.


9.             NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS FROM THE COMPANY
TO THE REGISTERED HOLDER IN CONNECTION HEREWITH SHALL BE MAILED BY CERTIFIED OR
REGISTERED MAIL, POSTAGE PREPAID, OR SENT VIA A REPUTABLE NATIONWIDE OVERNIGHT
COURIER SERVICE GUARANTEEING NEXT BUSINESS DAY DELIVERY, TO THE ADDRESS LAST
FURNISHED TO THE COMPANY IN WRITING BY THE REGISTERED HOLDER.  ALL NOTICES AND
OTHER COMMUNICATIONS FROM THE REGISTERED HOLDER TO THE COMPANY IN CONNECTION
HEREWITH SHALL BE MAILED BY CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, OR
SENT VIA A REPUTABLE NATIONWIDE OVERNIGHT COURIER SERVICE GUARANTEEING NEXT
BUSINESS DAY DELIVERY, TO THE COMPANY AT ITS PRINCIPAL OFFICE SET FORTH BELOW. 
IF THE COMPANY SHOULD AT ANY TIME CHANGE THE LOCATION OF ITS PRINCIPAL OFFICE TO
A PLACE OTHER THAN AS SET FORTH BELOW, IT SHALL GIVE PROMPT WRITTEN NOTICE TO
THE REGISTERED HOLDER AND THEREAFTER ALL REFERENCES IN THIS WARRANT TO THE
LOCATION OF ITS PRINCIPAL OFFICE AT THE PARTICULAR TIME SHALL BE AS SO SPECIFIED
IN SUCH NOTICE. ALL SUCH NOTICES AND COMMUNICATIONS SHALL BE DEEMED DELIVERED
ONE BUSINESS DAY AFTER BEING SENT VIA A REPUTABLE INTERNATIONAL OVERNIGHT
COURIER SERVICE GUARANTEEING NEXT BUSINESS DAY DELIVERY.


10.           NO RIGHTS AS STOCKHOLDER.  UNTIL THE EXERCISE OF THIS WARRANT, THE
REGISTERED HOLDER SHALL NOT HAVE OR EXERCISE ANY RIGHTS BY VIRTUE HEREOF AS A
STOCKHOLDER OF THE COMPANY.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT (I) THE
COMPANY EFFECTS A SPLIT OF THE COMMON STOCK BY MEANS OF A STOCK DIVIDEND AND THE
PURCHASE PRICE OF AND THE NUMBER OF WARRANT SHARES ARE ADJUSTED AS OF THE DATE
OF THE DISTRIBUTION OF THE DIVIDEND (RATHER THAN AS OF THE RECORD DATE FOR SUCH
DIVIDEND), AND (II) THE REGISTERED HOLDER EXERCISES THIS WARRANT BETWEEN THE
RECORD DATE AND THE DISTRIBUTION DATE FOR SUCH STOCK DIVIDEND, THE REGISTERED
HOLDER SHALL BE ENTITLED TO RECEIVE, ON THE DISTRIBUTION DATE, THE STOCK
DIVIDEND WITH RESPECT TO THE SHARES OF COMMON STOCK ACQUIRED UPON SUCH EXERCISE,
NOTWITHSTANDING THE FACT THAT SUCH SHARES WERE NOT OUTSTANDING AS OF THE CLOSE
OF BUSINESS ON THE RECORD DATE FOR SUCH STOCK DIVIDEND.


11.           AMENDMENT OR WAIVER.  ANY TERM OF THIS WARRANT MAY BE AMENDED OR
WAIVED (EITHER GENERALLY OR IN A PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR
PROSPECTIVELY) WITH THE

7


--------------------------------------------------------------------------------





WRITTEN CONSENT OF THE COMPANY AND THE HOLDERS OF COMPANY WARRANTS REPRESENTING
AT LEAST TWO-THIRDS OF THE NUMBER OF SHARES OF COMMON STOCK THEN SUBJECT TO
OUTSTANDING COMPANY WARRANTS. NOTWITHSTANDING THE FOREGOING, (A) THIS WARRANT
MAY BE AMENDED AND THE OBSERVANCE OF ANY TERM HEREUNDER MAY BE WAIVED WITHOUT
THE WRITTEN CONSENT OF THE REGISTERED HOLDER ONLY IN A MANNER WHICH APPLIES TO
ALL COMPANY WARRANTS IN THE SAME FASHION AND (B) THE NUMBER OF WARRANT SHARES
SUBJECT TO THIS WARRANT AND THE PURCHASE PRICE OF THIS WARRANT MAY NOT BE
AMENDED, AND THE RIGHT TO EXERCISE THIS WARRANT MAY NOT BE WAIVED, WITHOUT THE
WRITTEN CONSENT OF THE REGISTERED HOLDER (IT BEING AGREED THAT AN AMENDMENT TO
OR WAIVER UNDER ANY OF THE PROVISIONS OF SECTION 2 OF THIS WARRANT SHALL NOT BE
CONSIDERED AN AMENDMENT OF THE NUMBER OF WARRANT SHARES OR THE PURCHASE PRICE). 
THE COMPANY SHALL GIVE PROMPT WRITTEN NOTICE TO THE REGISTERED HOLDER OF ANY
AMENDMENT HEREOF OR WAIVER HEREUNDER THAT WAS EFFECTED WITHOUT THE REGISTERED
HOLDER’S WRITTEN CONSENT.  NO WAIVERS OF ANY TERM, CONDITION OR PROVISION OF
THIS WARRANT, IN ANY ONE OR MORE INSTANCES, SHALL BE DEEMED TO BE, OR CONSTRUED
AS, A FURTHER OR CONTINUING WAIVER OF ANY SUCH TERM, CONDITION OR PROVISION.


12.           SECTION HEADINGS.  THE SECTION HEADINGS IN THIS WARRANT ARE FOR
THE CONVENIENCE OF THE PARTIES AND IN NO WAY ALTER, MODIFY, AMEND, LIMIT OR
RESTRICT THE CONTRACTUAL OBLIGATIONS OF THE PARTIES.


13.           GOVERNING LAW.  THIS WARRANT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW JERSEY (WITHOUT REFERENCE
TO THE CONFLICTS OF LAW PROVISIONS THEREOF).


14.           FACSIMILE SIGNATURES. THIS WARRANT MAY BE EXECUTED BY FACSIMILE
SIGNATURE.


* * * * * * *

8


--------------------------------------------------------------------------------


 

EXECUTED as of the Date of Issuance indicated above.

 

SENESCO TECHNOLOGIES, INC.

 

 

 

 

 

 

By:

 

 

 

 

Name: Bruce C. Galton

 

 

Title: President and Chief Executive Officer

 

 

 

 

ATTEST:

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




EXHIBIT I

PURCHASE FORM

To: Senesco Technologies, Inc.

Dated:

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.     ), hereby elects to purchase (check applicable box):

·                                shares of the Common Stock of Senesco
Technologies, Inc. covered by such Warrant.

The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant.  Such payment takes
the form of (check applicable box or boxes):

·                                          $          in lawful money of the
United States.

 

Signature:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




EXHIBIT II

ASSIGNMENT FORM

FOR VALUE RECEIVED,                                                        
hereby sells, assigns and transfers all of the rights of the undersigned under
the attached Warrant (No.      ) with respect to the number of shares of Common
Stock of Senesco Technologies, Inc. covered thereby set forth below, unto:

Name of Assignee

 

Address

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

Signature:

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

 

By:

 

 

 

 

The signature should be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program) pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------




 

Purchaser

 

 

 

Amount

 

# of Shares

 

# of Warrants

 

 

 

 

 

 

 

 

 

Christopher Forbes

 

$

1,000,000

 

883,002

 

441,501

 

Thomas C. Quick Charitable Foundation

 

300,000

 

264,901

 

132,450

 

Ruedi Stalder

 

105,841

 

93,458

 

46,729

 

Bruce C. Galton

 

75,000

 

66,225

 

33,113

 

John N. Braca

 

11,325

 

10,000

 

5,000

 

David Rector

 

11,325

 

10,000

 

5,000

 

Dhananjaya Dvivedi

 

250,000

 

220,751

 

110,375

 

Otago Partners, LLC

 

166,000

 

146,578

 

73,289

 

Iroquois Master Fund Ltd.

 

150,000

 

132,450

 

66,225

 

Timothy Forbes

 

100,000

 

88,300

 

44,150

 

Michael Berry

 

50,000

 

44,150

 

22,075

 

James E. Currie

 

30,000

 

26,490

 

13,245

 

 

 

$

2,249,491

 

1,986,306

 

993,153

 

 

 


--------------------------------------------------------------------------------